Exhibit 10.41
JOINDER AGREEMENT
Dated July 16, 2008
Reference is made to the Credit Agreement, dated as of July 6, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NOVELIS INC., a corporation formed under the Canada
Business Corporations Act, NOVELIS CORPORATION, a Texas corporation, AV ALUMINUM
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders, UBS AG, STAMFORD BRANCH, as administrative agent for the Lenders, UBS
AG, STAMFORD BRANCH, as collateral agent for the Secured Parties, the other
agents party thereto, and ABN AMRO INCORPORATED and UBS SECURITIES LLC, as joint
lead arrangers and joint bookmanagers.
WITNESSETH:
WHEREAS, the Guarantors have entered into the Credit Agreement and the
applicable Security Documents in order to induce the Lenders to make the Loans
to or for the benefit of the Borrowers;
WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, certain
Subsidiaries are required to become Guarantors under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement and as consideration for the Loans previously made by the Lenders and
as consideration for the other agreements of the Lenders and the Agents under
the Loan Documents and as consideration for other good and valid consideration
the receipt and sufficiency of which is hereby acknowledged.
NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:
1. Guarantee. In accordance with Section 5.1l(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect”, true and correct in
all respects) as of such earlier date. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to each of the schedules to the Credit Agreement and
the Perfection Certificates applicable to it.
3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



--------------------------------------------------------------------------------



 



4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.
7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            NOVELIS SERVICES LIMITED
      By:   /s/ P. Illy       Name:   P. Illy       Title:  
Secretary    
Address for Notices:         UBS AG, Stamford Branch,
as Administrative Agent and as Collateral Agent
      By:   /s/ Mary E. Evans`         Name:   Mary E. Evans        Title:  
Associate Director              By:   /s/ David B. Julie         Name:   David
B. Julie        Title:   Associate Director   

 



--------------------------------------------------------------------------------



 



         

Schedule 1.01(b)
Subsidiary Guarantors

•   Novelist Services Limited

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
Excluded Collateral Subsidiaries
N/A

 



--------------------------------------------------------------------------------



 



Schedule 3.06(c)
Violations or Proceedings
N/A

 



--------------------------------------------------------------------------------



 



Schedule 3.19
Insurance
1) Property Insurance Summary
“ALL RISK” PROPERTY DAMAGE, MACHINERY BREAKDOWN & BUSINESS INTERRUPTION
INSURANCE COVERAGE
July 1, 2007 — July 1, 2008
NAMED INSURED:

  •   Novelis Inc. and/or its affiliated, subsidiary and associated companies
and/or corporations and the Insured’s interest in partnerships and joint
ventures as now exist or may hereafter be constituted or acquired and any party
in interest which the Insured is responsible to insure.     •   Including the
Insured’s interest in the following joint ventures:

  •   Logan Aluminum Inc.     •   Aluminium Norf GmbH (to be insured 100%)

PERIOD OF INSURANCE:
From July 1, 2007, to July 1, 2008
Both Dates at 12:01 am standard time at the place where the Property Insured is
located.
COVERAGE DETAILS:
Property Insured
All real and personal property of every kind, nature and description except as
may hereafter be excluded including but not limited to:

  •   All property in which the Insured has an insurable interest including but
not limited to property owned, used, leased or intended for use by the Insured,
or hereafter constructed, erected, installed, or acquired. In the event of loss
or damage, the Insurers agree to accept and consider the Insured as sole and
unconditional owner of improvements and betterments, notwithstanding any
contract or leases to the contrary.     •   All property of others in the
Insured’s care, custody and control and/or for which the Insured may be legally
liable and/or under an obligation and/or has assumed responsibility to provide
insurance.     •   All property which is required to be specifically insured by
reason of any statute.

 



--------------------------------------------------------------------------------



 



Perils Covered

  •   All Perils of direct physical loss or damage including Machinery Breakdown
and Business Interruption, to the Property Insured by any cause whatsoever
including Earthquake, Windstorm, and Flood.

LIMITS OF LIABILITY:
U.S. $750,000,000 EACH OCCURRENCE

  •   Combined for Property Damage, including Machinery Breakdown and Business
Interruption excess of the DEDUCTIBLE LEVELS and subject to the following
ground-up sub-limits, where applicable, as described below:

GROUND-UP PROGRAM SUB-LIMITS

             
 
           
Contingent Business Interruption and Contingent Extra Expense (Direct Suppliers
and/or Customers)
  $ 200,000,000     each and every occurrence for BI. except,
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI from
interruption emanating from earthquake in the New Madrid zone.
 
           
Course of Construction
  $ 100,000,000     each and every occurrence combined for PD & BI including
Advance loss of Profits.
 
           
Debris Removal
  $ 50,000,000     each and every occurrence for PD or 25% of the loss,
whichever is greater.
 
           
Decontamination Expenses
  $ 50,000,000     each and every occurrence for PD.
 
           
Defense Costs
  $ 5,000,000     each and every occurrence combined for PD & BI.
 
           
Demolition and Increased Cost of Construction
  $ 100,000,000     each and every occurrence combined for PD & BI.
 
           
Earthquake
  $ 750,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate, except

 



--------------------------------------------------------------------------------



 



             
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Chile.
 
           
 
  $ 300,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for China.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Columbia.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Guam.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Indonesia.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Israel.
 
           
 
  $ 300,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Mexico.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Peru.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Portugal.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Taiwan.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Venezuela.
 
           
 
  $ 100,000,000     each and every occurrence

 



--------------------------------------------------------------------------------



 



             
 
           
 
          combined for PD & BI and in the annual aggregate for Turkey
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for California. This sub-limit applies on a cumulative basis
for all coverage triggered by earthquake in this zone.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Japan. This sub-limit applies on a cumulative basis for all
coverage triggered by earthquake in this zone.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD &d BI and in the
annual aggregate for New Zealand. This sub-limit applies on a cumulative basis
for all coverage triggered by earthquake in this zone.
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for New Madrid (sub-limit does not apply to the Logan
facility).
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Pacific Northwest.
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Philippines.
 
           
Extra / Expediting Expenses
  $ 200,000,000     combined each and every occurrence for PD & BI.
 
           
Fine Arts
  $ 25,000,000     each and every occurrence for PD.
 
           
Fire Fighting Expenses Including Cost of Extinguishing Materials
  $ 25,000,000     each and every occurrence for PD.

 



--------------------------------------------------------------------------------



 



             
 
           
Flood
  $ 750,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate except,
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for properties situated in a 100 year floodplain.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for flood in the Netherlands.
 
           
Interruption By Civil or Military
Authority
  $ 100,000,000     each and every occurrence for PD & BI or 30 consecutive
days, whichever is less.
 
           
Interruption of Ingress and/or Egress
  $ 100,000,000     each and every occurrence for PD & BI or 30 consecutive
days, whichever is less.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD and BI.
 
           
Impounded Water Land and Water Contaminant or Pollutant Cleanup, Removal and
Disposal
  $ 100,000     each and every occurrence for PD.
 
           
Leasehold Interest
  $ 100,000,000     each and every occurrence for BI.
 
           
Neighbour’s Recourse Liability
  $ 15,000,000     each and every occurrence combined for PD&BI.
 
           
Newly Acquired Location
  $ 100,000,000     each and every occurrence combined for PD & BI.
 
           
Non-Admitted Tax Liability
  $ 150,000,000     each and every occurrence.
 
           
Pot Line Freeze Up
  $ 100,000,000     each and every occurrence combined for PD and BI.
 
           
Research & Development
  $ 25,000,000     each and every occurrence combined for PD & BI.
 
           
Recapture of Investment Incentives
  $ 50,000,000     each and every occurrence.
 
           
Royalties
  $ 10,000,000     each and every occurrence

 



--------------------------------------------------------------------------------



 



             
 
           
Service Interruption
  $ 200,000,000     each and every occurrence combined for PD & BI, except
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI from
interruption emanating from earthquake in the New Madrid zone.
 
           
Transit
  $ 25,000,000     each and every occurrence combined for PD & BI.
 
           
Transmission and Distribution Lines
  $ 10,000,000     each and every occurrence combined for direct loss causing PD
&BI.
 
           
Unnamed Location
  $ 100,000,000     each and every occurrence combined for PD & BI.

DEDUCTIBLE LEVELS:
          $2,500,000 each and every occurrence combined for Property Damage,
Business Interruption and Machinery Breakdown coverage for locations with
insurable values exceeding US $100,000,000.
          $1,000,000 each and every occurrence combined for Property Damage,
Business Interruption and Machinery Breakdown coverage for locations with
insurable values equal to or less than US $100,000,000.
BASIS OF VALUATION
Replacement cost and as further stipulated within the attached policy wording.
DIFFERENCE IN CONDITIONS
Master Policy provides coverage where conditions of the locally integrated
and/or non-integrated policies differ from the Master Policy and specifically
where the conditions of the Master Policy are broader.
DIFFERENCE IN LIMITS
Master Policy provides coverage where the difference between the limits of
liability stated in any locally integrated and/or non-integrated policies are
less than the Master Policy.
TERRITORY
Worldwide except no coverage will be provided in the following countries:

 



--------------------------------------------------------------------------------



 



Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Bosnia and
Herzegovina, Cambodia, Chad, Congo, Cuba, Chechnya, Georgia, Iraq, Iran,
Kyrgyszstan, Laos, Lebanon, Liberia, Montenegro, Nigeria, North Korea, Pakistan,
Serbia, Somalia, Syria, Tajikhistan, Tchechnia, Turkmenistan, Uzbekistan,
Yugoslavia and Zaire.
EXCLUSIONS:

  •   MARINE EXPORT SHIPMENTS     •   MARINE IMPORT SHIPMENTS     •  
AIRCRAFT/WATERCRAFT     •   LAND/WATER     •   LABOUR DISTURBANCES     •   WAR /
NUCLEAR DEVICE / REBELLION / SEIZURE BY PUBLIC     •   AUTHORITY / CONTRABAND OR
ILLEGAL TRADE     •   NUCLEAR     •   FRAUD     •   WEAR AND TEAR     •   CROPS
or STANDING TIMBER     •   CURRENCY / PREVIOUS METALS     •   OFFSHORE PROPERTY
    •   VEHICLES     •   MYSTERIOUS DISAPPEARANCE     •   CHANGES IN TEMPERATURE
    •   PROPERTY SOLD     •   UNDERGROUND MINES     •   satellites / spacecraft
    •   manufacturing or processing errors     •   errors in design     •   cost
of making good defective design or specifications     •   errors in processing /
manufacturing product     •   settling, cracking, shrinkage     •   remote loss
/ delay or loss of market     •   VERMIN, INSECTS or animals     •   LOCAL,
STATE OR NATIONAL GOVERNMENT CATASTROPHE POOLS     •   POLLUTION     •   FINES /
PENALTIES     •   10 YEAR FLOOD PLAIN (based on the renewal schedule of
locations there are currently no locations situated in a 10 year flood plain)  
  •   MICRO ORGANISM     •   BIOLOGICAL / CHEMICAL MATERIALS

CANCELLATION:
Insurance may be cancelled by the insurer by mailing at least 90 days’ prior
written notice to the Named Insured, except for non-payment of premium, which is
15 days by written notice.
CURRENCY:
U.S. DOLLARS

 



--------------------------------------------------------------------------------



 



ENDORSEMENTS:

  •   Electronic Date Recognition Clarification Clause     •   Computer Virus
Clause     •   War and Terrorism Exclusion Endorsement     •   Asbestos
Exclusion Endorsement

2) Liability Insurance Summary
Summary of Insurance — Comprehensive General Liability

      Insured:  
Novelis Inc.
   
 
Insurer:  
Zurich Insurance Company
   
 
Primary Policy Number:  
LA 37’940B
   
 
Policy Period:  
April 1, 2007, to April 1, 2008
   
 
Limits Of Liability:  
US $75,000,000 per claim made for all insured losses combined, including loss
expense, subject to an annual aggregate of US $150,000,000 for all claims made
within one insurance year irrespective of whether the claims are attributable to
one or more than one occurrence.
   
 
   
Sub-Limits for Additional Coverages
   
 
   
US $75,000,000 per claim made and in the aggregate per insurance year for the
following Additional Coverages combined:
   
a)      Personal Injury Liability
   
b)      Advertiser’s Liability
   
c)      Employer’s Liability
   
d)      Employee Benefits Liability
   
e)      Loss of Use
   
f)      Pure financial loss
   
g)      Additional Coverage for Motor Vehicles

 



--------------------------------------------------------------------------------



 



         
The Indemnity of Zurich is limited to:
   
 
   
a)      US $50,000,000 per claim made and in the aggregate per insurance year
for Product Recall Costs, and included in this sub-limit US $15,000,000 per
claim made and in the aggregate per insurance year for Product Recall costs in
the case of insured entities that maintain no certified quality management
system under recognised standards (e.g. ISO 9001, et seq.);
   
 
   
b)      US $25,000,000 per claim made and in the aggregate per insurance year
for Dismantling and Assembly Expenses;
   
 
   
c)      For Special Coverages according to (a) and (b) above, the maximum limit
of indemnity per claim made and in the aggregate per insurance year remains US
$50,000,000;
   
 
   
d)      US $400,000 per claim made and US $4,000,000 in the aggregate per
insurance year for Legal Protection in criminal Proceedings;
   
 
   
e)      US $4,000,000 per claim made and in the aggregate per insurance year for
claims in respect of losses relating to Contingent Watercraft.
   
 
Deductibles:  
The deductibles per claim made are as follows:
   
 
   
General Deductible for entities in Canada
   
CAD $25,000 for Product Liability
   
CAD $25,000 for other losses
   
No deductible for bodily injury claims
   
 
   
Germany
   
EUR 50,000 for Product Liability
   
In connection with the local environmental industrial liability insurance per
insurance case 10% but a minimum of EUR 50,000 and a maximum of EUR 500,000
   
EUR 4,000 for other losses
   
No deductible for bodily injury claims
   
 
   
Italy
   
EUR 50,000
   
 
   
South Korea
   
US $20,000
   
No deductible for bodily injury claims
   
 
   
Switzerland
   
CHF 30,000 for Product Liability
   
CHF 6,000 for other losses
   
No deductible for bodily injury claims

 



--------------------------------------------------------------------------------



 



         
United Kingdom
   
GBP 10,000 for Product Liability
   
GBP 2,000 for other losses
   
No deductible for bodily injury claims
   
 
   
United States of America (USA)
   
US $1,000,000 for losses which occur and/or are litigated in the USA only
   
US $25,000 for other losses
   
 
   
Belgium, France, Spain
   
EUR 20,000 for Product Liability
   
EUR 4,000 for other losses
   
No deductible for bodily injury claims
   
 
   
Other Countries
   
US $20,000 for Product Liability
   
US $4,000 for other losses
   
No deductible for bodily injury claims
   
 
   
Difference in Limits Coverage
   
No deductible is applicable to Difference in Limits Coverage
   
 
   
Deductible for Special Coverages
   
Notwithstanding the other deductibles mentioned above, the deductibles for the
Special Coverages amount to:
   
US $1,000,000 in respect of Novelis Inc. and its subsidiaries for claims which
are made and/or are litigated in the USA only
   
US $810,000 for other losses / entities
   
Novelis Inc. participates in the Program with an annual program deductible of US
$950,000 per claim made in excess of the applicable deductible(s) with an annual
aggregate of US $2,000,000.
   
 
Territorial Limits:  
Worldwide
   
 
Coverage:  
The policy covers legal liability arising out of the companies and their
activities, in respect of business premises, property, operations and product
liability risks for bodily injury and property damage.

 



--------------------------------------------------------------------------------



 



      Insuring and Defense Agreement:  
The coverage provided by Zurich consists of the indemnity for justified insured
claims and of any loss expense, including defense costs, against both justified
and unjustified insured claims. Payments under these coverages will be made by
Zurich, on behalf of the insureds. They will include but not be restricted to:
   
 
   
a)      Interest on damages;
   
b)      Premiums on bonds to release attachments for an amount not in excess of
the limit of indemnity of this contract as well as all premiums on appeal bonds
required in any above defended claim;
   
c)      Loss reduction expenses;
   
d)      Cost of experts, lawyers, court, arbitration and mediation expenses
   
e)      Litigation costs of an opposing party;
   
f)      Loss prevention expenses,
   
And will be limited by the limit of indemnity of this contract.
   
 
Principal Extensions:  
Comprehensive General Liability Manuscript Policy Form which includes:
   
 
   
•        Additional coverage for Motor Vehicles — limited to the Limit of
Indemnity and applies excess of the greater of US $2,000,000 or the limit of
indemnity of the locally existing basic motor vehicle coverage;
   
•        Advertisers’ Liability;
   
•        Agreed Waiver of Liability;
   
•        Assumption of Legal Third-Party Liability;
   
•        Condominium Owners;
   
•        Cross Liability;
   
•        Damage to Property in the Custody of or Worked Upon by the Insured;
   
•        Effects of Ionizing Radiation;
   
•        Employee Benefits Liability;
   
•        Employer’s Liability — limited to the Limit of Indemnity and applies
excess of:
   
•        US $100,000 for the USA
   
•        CDN $1,000,000 for other countries
   
•        Extension of the Statutory Time-Limits;
   
•        Fault on the Part of Independent Contractors;
   
•        Identification or Elimination of Defects and Damage;
   
•        Insured Ancillary Risks;
   
•        Joint Ventures;
   
•        Leased Telecommunications Installations;
   
•        Leasehold Property;
   
•        Legal liability arising from the granting of licenses conferring rights
in respect of intangible goods;
   
•        Legal Protection in Criminal Proceedings;
   
•        Loss of Use;
   
•        Loss during Loading and Unloading;

 



--------------------------------------------------------------------------------



 



         
•        Losses Incurred in Mixing, Combining and Further Processing;
   
•        Losses Relating to Environmental Damage Caused by Installations for the
Storage, Treatment or Disposal of Waste or Waste Products;
   
•        Machinery Clause;
   
•        Non Owned Aviation Liability / Airport Premises — limited to the Limit
of Indemnity and applies excess of CDN $5,000,000;
   
•        Objection of Late Complaints;
   
•        Personal Injury Liability;
   
•        Personal Liability;
   
•        Pure Financial Loss;
   
•        Railroad Branch Lines and Sidetracks and Related Installations and
Rolling Stock;
   
•        Real Estate and Installations not Used for Business Purposes;
   
•        Use of Public Highways for Internal Works Traffic.
   
 
Special Coverages:  
Special coverages shall mean the following additional coverages:
   
 
   
•        Dismantling and assembly expenses;
   
•        Product recall costs;
   
•        Loss prevention expenses;
   
•        Testing and sorting costs.
   
 
Principal Exclusions:  
The policy excludes the following:
   
 
   
•        Own Damages;
   
•        Bodily injury to employees;
   
•        Employment-related practices;
   
•        Workers’ Compensation and Occupational Disease;
   
•        Charterers’ Liability;
   
•        Damage to property in the custody of or worked upon by the Insured;
   
•        Radioactivity;
   
•        Civil War;
   
•        Special Substances and Risks;
   
•        Intentional Act;
   
•        Terrorism in the USA;
   
•        Losses relating to environmental damage except for (1) consequences of
a sudden event (2) losses relating to environmental damage caused by
installations for composting or short-term storage on waste products or
purification of waste water.

 



--------------------------------------------------------------------------------



 



Schedule 3.24
Location of Material Inventory
N/A
Locations of Collateral in Possession of Persons Other Than Any Loan Party
N/A

 



--------------------------------------------------------------------------------



 



Schedule 6.01(b)
Existing Indebtedness
None
Unpaid Intercompany transfers of goods:
None

 



--------------------------------------------------------------------------------



 



Schedule 6.02(c)
Existing Liens
None

 



--------------------------------------------------------------------------------



 



Schedule 6.04(b)
Existing Investments
None
Unpaid Intercompany transfers of goods:
None

 



--------------------------------------------------------------------------------



 



Schedule 6.01(b)
Existing Indebtedness
None
Unpaid Intercompany transfers of goods:
None

 



--------------------------------------------------------------------------------



 



Schedule 6.02(c)
Existing Liens
None

 



--------------------------------------------------------------------------------



 



Schedule 6.04(b)
Existing Investments
None
Unpaid Intercompany transfers of goods:
None

 



--------------------------------------------------------------------------------



 



JOINDER AGREEMENT
Dated July 16, 2008
Reference is made to the Credit Agreement, dated as of July 6, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NOVELIS INC., a corporation formed under the Canada
Business Corporations Act (the “Canadian Borrower”), NOVELIS CORPORATION, a
Texas corporation, and the other U.S. subsidiaries of the Canadian Borrower
signatory thereto as Borrowers, NOVELIS UK LTD, a limited liability company
incorporated under the laws of England and Wales with registered number
00279596, and NOVELIS AG, a stock corporation (AG) organized under the laws of
Switzerland, AV ALUMINUM INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders, ABN AMRO BANK N.V., as U.S./European issuing
bank, as U.S. swingline lender, as administrative agent for the Lenders, LASALLE
BUSINESS CREDIT, LLC, as funding agent and as collateral agent for the Secured
Parties and the Issuing Bank, UBS SECURITIES LLC, as syndication agent, BANK OF
AMERICA, N.A., NATIONAL CITY BUSINESS CREDIT, INC. and CIT BUSINESS CREDIT
CANADA INC., as documentation agents, ABN AMRO BANK N.V., acting through its
Canadian branch, as Canadian administrative agent, Canadian funding agent and
Canadian issuing bank and ABN AMRO INCORPORATED and UBS SECURITIES LLC, as joint
lead arrangers and joint bookmanagers.
WITNESSETH:
WHEREAS, the Guarantors have entered into the Credit Agreement and the
applicable Security Documents in order to induce the Lenders to make the Loans
and the Issuing Banks to issue Letters of Credit to or for the benefit of the
Borrowers;
WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, certain
Subsidiaries are required to become Guarantors under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue Letters of Credit and as consideration for the Loans
previously made by the Lenders and Letters of Credit previously issued by the
Issuing Banks and as consideration for the other agreements of the Lenders and
the Agents under the Loan Documents.
NOW, THEREFORE, the Funding Agent, Collateral Agent and the New Guarantor hereby
agree as follows:
1. Guarantee. In accordance with Section 5.11(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect”, true and correct in
all respects) as of such earlier date. Each reference to a Guarantor in the
Credit Agreement

 



--------------------------------------------------------------------------------



 



shall be deemed to include the New Guarantor. The New Guarantor hereby attaches
supplements to each of the schedules to the Credit Agreement and the Perfection
Certificates applicable to it.
3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.
7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            NOVELIS SERVICES LIMITED
      By:   /s/ P. Illy        Name:   P. Illy        Title:   Secretary     
Address for Notices:         LASALLE BUSINESS CREDIT, LLC, as Funding
Agent and as Collateral Agent
      By:   /s/ Peter M. Walther        Name:   Peter M. Walther        Title:  
First Vice President      
Address for Notices:

LaSalle Business Credit, LLC
135 South LaSalle Street, Suite 425
Chicago, Illinois 60603
Attention: Steven Friedlander    

 



--------------------------------------------------------------------------------



 



         

[Note: Schedules to be attached.]

 



--------------------------------------------------------------------------------



 



Perils Covered

  •   All Perils of direct physical loss or damage including Machinery Breakdown
and Business Interruption, to the Property Insured by any cause whatsoever
including Earthquake, Windstorm, and Flood.

LIMITS OF LIABILITY:
U.S. $750,000,000 EACH OCCURRENCE

  •   Combined for Property Damage, including Machinery Breakdown and Business
Interruption excess of the DEDUCTIBLE LEVELS and subject to the following
ground-up sub-limits, where applicable, as described below:

GROUND-UP PROGRAM SUB-LIMITS

             
 
           
Contingent Business Interruption and
Contingent Extra Expense
(Direct Suppliers and/or Customers)
  $ 200,000,000     each and every occurrence for BI. except,
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI from
interruption emanating from earthquake in the New Madrid zone.
 
           
Course of Construction
  $ 100,000,000     each and every occurrence combined for PD & BI including
Advance loss of Profits.
 
           
Debris Removal
  $ 50,000,000     each and every occurrence for PD or 25% of the loss,
whichever is greater.
 
           
Decontamination Expenses
  $ 50,000,000     each and every occurrence for PD.
 
           
Defense Costs
  $ 5,000,000     each and every occurrence combined for PD & BI.
 
           
Demolition and Increased Cost of Construction
  $ 100,000,000     each and every occurrence combined for PD & BI.
 
           
Earthquake
  $ 750,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate, except

 



--------------------------------------------------------------------------------



 



             
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Chile.
 
           
 
  $ 300,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for China.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Columbia.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Guam.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Indonesia.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Israel.
 
           
 
  $ 300,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Mexico.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Peru.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Portugal.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Taiwan.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Venezuela.
 
           
 
  $ 100,000,000     each and every occurrence

 



--------------------------------------------------------------------------------



 



             
 
           
 
          combined for PD & BI and in the annual aggregate for Turkey
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for California. This sub-limit applies on a cumulative basis
for all coverage triggered by earthquake in this zone.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Japan. This sub-limit applies on a cumulative basis for all
coverage triggered by earthquake in this zone.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD &d BI and in the
annual aggregate for New Zealand. This sub-limit applies on a cumulative basis
for all coverage triggered by earthquake in this zone.
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for New Madrid (sub-limit does not apply to the Logan
facility).
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Pacific Northwest.
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Philippines.
 
           
Extra / Expediting Expenses
  $ 200,000,000     combined each and every occurrence for PD & BI.
 
           
Fine Arts
  $ 25,000,000     each and every occurrence for PD.
 
           
Fire Fighting Expenses Including Cost of Extinguishing Materials
  $ 25,000,000     each and every occurrence for PD.

 



--------------------------------------------------------------------------------



 



             
 
           
Flood
  $ 750,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate except,
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for properties situated in a 100 year floodplain.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for flood in the Netherlands.
 
           
Interruption By Civil or Military
Authority
  $ 100,000,000     each and every occurrence for PD & BI or 30 consecutive
days, whichever is less.
 
           
Interruption of Ingress and/or Egress
  $ 100,000,000     each and every occurrence for PD & BI or 30 consecutive
days, whichever is less.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD and BI.
 
           
Impounded Water Land and Water Contaminant or Pollutant Cleanup, Removal and
Disposal
  $ 100,000     each and every occurrence for PD.
 
           
Leasehold Interest
  $ 100,000,000     each and every occurrence for BI.
 
           
Neighbour’s Recourse Liability
  $ 15,000,000     each and every occurrence combined for PD&BI.
 
           
Newly Acquired Location
  $ 100,000,000     each and every occurrence combined for PD & BI.
Non-Admitted Tax Liability
  $ 150,000,000     each and every occurrence.
 
           
Pot Line Freeze Up
  $ 100,000,000     each and every occurrence combined for PD and BI.
 
           
Research & Development
  $ 25,000,000     each and every occurrence combined for PD & BI.
 
           
Recapture of Investment Incentives
  $ 50,000,000     each and every occurrence.
 
           
Royalties
  $ 10,000,000     each and every occurrence

 



--------------------------------------------------------------------------------



 



             
 
           
Service Interruption
  $ 200,000,000     each and every occurrence combined for PD & BI, except
 
  $ 25,000,000     each and every occurrence combined for PD & BI from
interruption emanating from earthquake in the New Madrid zone.
Transit
  $ 25,000,000     each and every occurrence combined for PD & BI.
Transmission and Distribution Lines
  $ 10,000,000     each and every occurrence combined for direct loss causing PD
&BI.
Unnamed Location
  $ 100,000,000     each and every occurrence combined for PD & BI.

DEDUCTIBLE LEVELS:
          $2,500,000 each and every occurrence combined for Property Damage,
Business Interruption and Machinery Breakdown coverage for locations with
insurable values exceeding US $100,000,000.
          $1,000,000 each and every occurrence combined for Property Damage,
Business Interruption and Machinery Breakdown coverage for locations with
insurable values equal to or less than US $100,000,000.
BASIS OF VALUATION
Replacement cost and as further stipulated within the attached policy wording.
DIFFERENCE IN CONDITIONS
Master Policy provides coverage where conditions of the locally integrated
and/or non-integrated policies differ from the Master Policy and specifically
where the conditions of the Master Policy are broader.
DIFFERENCE IN LIMITS
Master Policy provides coverage where the difference between the limits of
liability stated in any locally integrated and/or non-integrated policies are
less than the Master Policy.
TERRITORY
Worldwide except no coverage will be provided in the following countries:

 



--------------------------------------------------------------------------------



 



Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Bosnia and
Herzegovina, Cambodia, Chad, Congo, Cuba, Chechnya, Georgia, Iraq, Iran,
Kyrgyszstan, Laos, Lebanon, Liberia, Montenegro, Nigeria, North Korea, Pakistan,
Serbia, Somalia, Syria, Tajikhistan, Tchechnia, Turkmenistan, Uzbekistan,
Yugoslavia and Zaire.
EXCLUSIONS:

  •   MARINE EXPORT SHIPMENTS     •   MARINE IMPORT SHIPMENTS     •   AIRCRAFT /
WATERCRAFT     •   LAND / WATER     •   LABOUR DISTURBANCES     •   WAR /
NUCLEAR DEVICE / REBELLION / SEIZURE BY PUBLIC     •   AUTHORITY / CONTRABAND OR
ILLEGAL TRADE     •   NUCLEAR     •   FRAUD     •   WEAR AND TEAR     •   CROPS
or STANDING TIMBER     •   CURRENCY / PREVIOUS METALS     •   OFFSHORE PROPERTY
    •   VEHICLES     •   MYSTERIOUS DISAPPEARANCE     •   CHANGES IN TEMPERATURE
    •   PROPERTY SOLD     •   UNDERGROUND MINES     •   satellites / spacecraft
    •   manufacturing or processing errors     •   errors in design     •   cost
of making good defective design or specifications     •   errors in processing /
manufacturing product     •   settling, cracking, shrinkage     •   remote loss
/ delay or loss of market     •   VERMIN, INSECTS or animals     •   LOCAL,
STATE OR NATIONAL GOVERNMENT CATASTROPHE POOLS     •   POLLUTION     •   FINES
/PENALTIES     •   10 YEAR FLOOD PLAIN (based on the renewal schedule of
locations there are currently no locations situated in a 10 year flood plain)  
  •   MICRO ORGANISM     •   BIOLOGICAL / CHEMICAL MATERIALS

CANCELLATION:
Insurance may be cancelled by the insurer by mailing at least 90 days’ prior
written notice to the Named Insured, except for non-payment of premium, which is
15 days by written notice.
CURRENCY:
U.S. DOLLARS

 



--------------------------------------------------------------------------------



 



ENDORSEMENTS:

  •   Electronic Date Recognition Clarification Clause     •   Computer Virus
Clause     •   War and Terrorism Exclusion Endorsement     •   Asbestos
Exclusion Endorsement

21 Liability Insurance Summary
Summary of Insurance — Comprehensive General Liability

      Insured:  
Novelis Inc.
   
 
Insurer:  
Zurich Insurance Company
   
 
Primary Policy Number:  
LA 37’940B
   
 
Policy Period:  
April 1, 2007, to April 1, 2008
   
 
Limits Of Liability:  
US $75,000,000 per claim made for all insured losses combined, including loss
expense, subject to an annual aggregate of US $150,000,000 for all claims made
within one insurance year irrespective of whether the claims are attributable to
one or more than one occurrence.
   
 
   
Sub-Limits for Additional Coverages
   
 
   
US $75,000,000 per claim made and in the aggregate per insurance year for the
following Additional Coverages combined:
   
a)      Personal Injury Liability
   
b)      Advertiser’s Liability
   
c)      Employer’s Liability
   
d)      Employee Benefits Liability
   
e)      Loss of Use
   
f)      Pure financial loss
   
g)      Additional Coverage for Motor Vehicles

 



--------------------------------------------------------------------------------



 



         
The Indemnity of Zurich is limited to:
   
 
   
a)      US $50,000,000 per claim made and in the aggregate per insurance year
for Product Recall Costs, and included in this sub-limit US $15,000,000 per
claim made and in the aggregate per insurance year for Product Recall costs in
the case of insured entities that maintain no certified quality management
system under recognised standards (e.g. ISO 9001, et seq.);
   
 
   
b)      US $25,000,000 per claim made and in the aggregate per insurance year
for Dismantling and Assembly Expenses;
   
 
   
c)      For Special Coverages according to (a) and (b) above, the maximum limit
of indemnity per claim made and in the aggregate per insurance year remains US
$50,000,000;
   
 
   
d)      US $400,000 per claim made and US $4,000,000 in the aggregate per
insurance year for Legal Protection in criminal Proceedings;
   
 
   
e)      US $4,000,000 per claim made and in the aggregate per insurance year for
claims in respect of losses relating to Contingent Watercraft.
   
 
Deductibles:  
The deductibles per claim made are as follows:
   
 
   
General Deductible for entities in Canada
   
CAD $25,000 for Product Liability
   
CAD $25,000 for other losses
   
No deductible for bodily injury claims
   
 
   
Germany
   
EUR 50,000 for Product Liability
   
In connection with the local environmental industrial liability insurance per
insurance case 10% but a minimum of EUR 50,000 and a maximum of EUR 500,000
   
EUR 4,000 for other losses
   
No deductible for bodily injury claims
   
 
   
Italy
   
EUR 50,000
   
 
   
South Korea
   
US $20,000
   
No deductible for bodily injury claims
   
 
   
Switzerland
   
CHF 30,000 for Product Liability
   
CHF 6,000 for other losses
   
No deductible for bodily injury claims

 



--------------------------------------------------------------------------------



 



         
United Kingdom
   
GBP 10,000 for Product Liability
   
GBP 2,000 for other losses
   
No deductible for bodily injury claims
   
 
   
United States of America (USA)
   
US $1,000,000 for losses which occur and/or are litigated in the
   
USA only
   
US $25,000 for other losses
   
 
   
Belgium, France, Spain
   
EUR 20,000 for Product Liability
   
EUR 4,000 for other losses
   
No deductible for bodily injury claims
   
 
   
Other Countries
   
US $20,000 for Product Liability
   
US $4,000 for other losses
   
No deductible for bodily injury claims
   
 
   
Difference in Limits Coverage
   
No deductible is applicable to Difference in Limits Coverage
   
 
   
Deductible for Special Coverages
   
Notwithstanding the other deductibles mentioned above, the deductibles for the
Special Coverages amount to:
   
US $1,000,000 in respect of Novelis Inc. and its subsidiaries for claims which
are made and/or are litigated in the USA only
   
US $810,000 for other losses / entities
   
Novelis Inc. participates in the Program with an annual program deductible of US
$950,000 per claim made in excess of the applicable deductible(s) with an annual
aggregate of US $2,000,000.
   
 
Territorial Limits:  
Worldwide
   
 
Coverage:  
The policy covers legal liability arising out of the companies and their
activities, in respect of business premises, property, operations and product
liability risks for bodily injury and property damage.

 



--------------------------------------------------------------------------------



 



      Insuring and Defense Agreement:  
The coverage provided by Zurich consists of the indemnity for justified insured
claims and of any loss expense, including defense costs, against both justified
and unjustified insured claims. Payments under these coverages will be made by
Zurich, on behalf of the insureds. They will include but not be restricted to:
   
 
   
a)      Interest on damages;
   
b)      Premiums on bonds to release attachments for an amount not in excess of
the limit of indemnity of this contract as well as all premiums on appeal bonds
required in any above defended claim;
   
c)      Loss reduction expenses;
   
d)      Cost of experts, lawyers, court, arbitration and mediation expenses
   
e)      Litigation costs of an opposing party;
   
f)      Loss prevention expenses,
   
And will be limited by the limit of indemnity of this contract.
   
 
Principal Extensions:  
Comprehensive General Liability Manuscript Policy Form which includes:
   
 
   
•        Additional coverage for Motor Vehicles — limited to the Limit of
Indemnity and applies excess of the greater of US $2,000,000 or the limit of
indemnity of the locally existing basic motor vehicle coverage;
   
•        Advertisers’ Liability;
   
•        Agreed Waiver of Liability;
   
•        Assumption of Legal Third-Party Liability;
   
•        Condominium Owners;
   
•        Cross Liability;
   
•        Damage to Property in the Custody of or Worked Upon by the Insured;
   
•        Effects of Ionizing Radiation;
   
•        Employee Benefits Liability;
   
•        Employer’s Liability — limited to the Limit of Indemnity and applies
excess of:
   
•        US $100,000 for the USA
   
•        CDN $1,000,000 for other countries
   
•        Extension of the Statutory Time-Limits;
   
•        Fault on the Part of Independent Contractors;
   
•        Identification or Elimination of Defects and Damage;
   
•        Insured Ancillary Risks;
   
•        Joint Ventures;
   
•        Leased Telecommunications Installations;
   
•        Leasehold Property;
   
•        Legal liability arising from the granting of licenses conferring rights
in respect of intangible goods;
   
•        Legal Protection in Criminal Proceedings;
   
•        Loss of Use;
   
•        Loss during Loading and Unloading;

 



--------------------------------------------------------------------------------



 



         
•        Losses Incurred in Mixing, Combining and Further Processing;
   
•        Losses Relating to Environmental Damage Caused by Installations for the
Storage, Treatment or Disposal of Waste or Waste Products;
   
•        Machinery Clause;
   
•        Non Owned Aviation Liability / Airport Premises — limited to the Limit
of Indemnity and applies excess of CDN $5,000,000;
   
•        Objection of Late Complaints;
   
•        Personal Injury Liability;
   
•        Personal Liability;
   
•        Pure Financial Loss;
   
•        Railroad Branch Lines and Sidetracks and Related Installations and
Rolling Stock;
   
•        Real Estate and Installations not Used for Business Purposes;
   
•        Use of Public Highways for Internal Works Traffic.
   
 
Special Coverages:  
Special coverages shall mean the following additional coverages:
   
 
   
•        Dismantling and assembly expenses;
   
•        Product recall costs;
   
•        Loss prevention expenses;
   
•        Testing and sorting costs.
   
 
Principal Exclusions:  
The policy excludes the following:
   
 
   
•        Own Damages;
   
•        Bodily injury to employees;
   
•        Employment-related practices;
   
•        Workers’ Compensation and Occupational Disease;
   
•        Charterers’ Liability;
   
•        Damage to property in the custody of or worked upon by the Insured;
   
•        Radioactivity;
   
•        Civil War;
   
•        Special Substances and Risks;
   
•        Intentional Act;
   
•        Terrorism in the USA;
   
•        Losses relating to environmental damage except for (1) consequences of
a sudden event (2) losses relating to environmental damage caused by
installations for composting or short-term storage on waste products or
purification of waste water.

 



--------------------------------------------------------------------------------



 



Schedule 3.24
Location of Material Inventory
N/A
Locations of Collateral in Possession of Persons Other Than Any Loan Party
N/A

 



--------------------------------------------------------------------------------



 



Schedule 6.01(b)
Existing Indebtedness
None
Unpaid Intercompany transfers of goods:
None

 



--------------------------------------------------------------------------------



 



Schedule 6.02(c)
Existing Liens
None

 



--------------------------------------------------------------------------------



 



Schedule 6.04(b)
Existing Investments
None
Unpaid Intercompany transfers of goods:
None

 